U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 27, 2008 AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 000-27419 75-2749166 (Commission File Number) (I.R.S. Employer Identification No.) 9601 Katy Freeway, Suite Houston, Texas, (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Item 1.01 Entry into a Material Definitive Agreement American Security Resources Corporation (“the Company” or “ARSC”) has entered into a funding agreement with St. George Fund, of Chicago, IL, in which St. George Fund (“St. George”) will provide $2,000,000 in working capital to American Security Resources Corporation through a series of convertible debentures over a period of 18 months. The funding agreement required the officers of the Company, Mr. Frank Neukomm, Chairman and CEO, and Mr. Robert Farr, President and COO, to personally guarantee the terms of the agreement and further to collateralize their personal holdings of the Company’s shares to complete the funding agreement for the Company with St.
